     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 1 of 24

     RANDY J. RISNER
 1   Interim City Attorney, SBN 172552
     BY: KATELYN M. KNIGHT
 2   Deputy City Attorney, SBN 264573
 3   CITY OF VALLEJO, City Hall
     555 Santa Clara Street, 3rd Floor
 4   Vallejo, CA 94590
     Tel: (707) 648-4545
 5   Fax: (707) 648-4687
     Email: katelyn.knight@cityofvallejo.net
 6

 7   Richard W. Osman, State Bar No. 167993
     Sheila D. Crawford, State Bar No. 278292
 8   BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     The Waterfront Building
 9   2749 Hyde Street
     San Francisco, California 94109
10   Telephone: (415) 353-0999
     Facsimile: (415) 353-0990
11
     Email: rosman@bfesf.com
12           scrawford@bfesf.com

13   Attorneys for Defendant
     CITY OF VALLEJO
14
                            UNITED STATES DISTRICT COURT
15
                           EASTERN DISTRICT OF CALIFORNIA
16

17   JOSE VILLALOBOS                         Case No. 2:19-cv-02461-WBS-KJN
18
           Plaintiff,                        STIPULATED PROTECTIVE ORDER
19                                           LITIGATION INVOLVING HIGHLY
     v.                                      SENSITIVE CONFIDENTIAL
20                                           INFORMATION
     CITY OF VALLEJO; and DOES 1-10,
21
           Defendants.
22

23

24   1.    PURPOSES AND LIMITATIONS

25         Disclosure and discovery activity in this action are likely to

26   involve    production     of   confidential,     proprietary,   or   private

27   information for which special protection from public disclosure and

28   from use for any purpose other than prosecuting this litigation may

                                             1
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 2 of 24


 1   be warranted. Accordingly, the parties hereby stipulate to and

 2   petition the court to enter the following Stipulated Protective

 3   Order. The parties acknowledge that this Order does not confer

 4   blanket protections on all disclosures or responses to discovery

 5   and that the protection it affords from public disclosure and use

 6   extends only to the limited information or items that are entitled

 7   to confidential treatment under the applicable legal principles.

 8   The parties further acknowledge, as set forth in Section 14.4,

 9   below, that this Stipulated Protective Order does not entitle them

10   to file confidential information under seal; Civil Local Rule

11   141sets forth the procedures that must be followed and the standards

12   that will be applied when a party seeks permission from the court

13   to file material under seal.

14   2.    DEFINITIONS
15         2.1   Challenging Party: a Party or Non-Party that challenges
16   the designation of information or items under this Order.
17         2.2   “CONFIDENTIAL”          Information     or      Items:      information
18   (regardless    of   how   it   is    generated,    stored    or   maintained)    or
19   tangible things that qualify for protection under Federal Rule of
20   Civil Procedure 26(c).
21         2.3   Counsel (without qualifier): Counsel of Record (as well
22   as their support staff).
23         2.4   Designating Party: a Party or Non-Party that designates
24   information or items that it produces in disclosures or in responses
25   to discovery as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
26   EYES ONLY”.
27         2.5   Disclosure     or       Discovery     Material:       all    items   or
28   information, regardless of the medium or manner in which it is
                                               2
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 3 of 24


 1   generated, stored, or maintained (including, among other things,

 2   testimony, transcripts, and tangible things), that are produced or

 3   generated in disclosures or responses to discovery in this matter.

 4         2.6    Expert: a person with specialized knowledge or experience

 5   in a matter pertinent to the litigation who has been retained by a

 6   Party or its counsel to serve as an expert witness or as a consultant

 7   in this action.

 8         2.7    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information

 9   or Items: extremely sensitive “Confidential Information or Items,”

10   disclosure of which to another Party or Non-Party would create a

11   substantial risk of serious harm that could not be avoided by less

12   restrictive means.

13         2.8    Non-Party: any natural person, partnership, corporation,

14   association, or other legal entity not named as a Party to this

15   action.

16         2.9    Counsel of Record: attorneys who are not employees of a

17   party to this action but are retained to represent or advise a party

18   to this action and have appeared in this action on behalf of that

19   party or are affiliated with a law firm which has appeared on behalf

20   of that party.

21         2.10 Party: any party to this action, including all of its

22   officers, directors, employees, consultants, retained experts, and

23   Counsel of Record (and their support staffs).

24         2.11 Producing     Party:   a   Party    or   Non-Party   that   produces

25   Disclosure or Discovery Material in this action.

26         2.12 Professional Vendors: persons or entities that provide

27   litigation     support   services     (e.g.,    photocopying,    videotaping,

28   translating, preparing exhibits or demonstrations, and organizing,

                                             3
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 4 of 24


 1   storing, or retrieving data in any form or medium) and their

 2   employees and subcontractors.

 3         2.13 Protected Material: any Disclosure or Discovery Material

 4   that is designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL –

 5   ATTORNEYS’ EYES ONLY.”

 6         2.14 Receiving Party: a Party that receives Disclosure or

 7   Discovery Material from a Producing Party.

 8   3.    SCOPE

 9         The protections conferred by this Stipulation and Order cover

10   not only Protected Material (as defined above), but also (1) any

11   information copied or extracted from Protected Material; (2) all

12   copies, excerpts, summaries, or compilations of Protected Material;

13   and (3) any testimony, conversations, or presentations by Parties

14   or their Counsel that might reveal Protected Material. However, the

15   protections conferred by this Stipulation and Order do not cover

16   the following information: (a) any information that is in the public

17   domain at the time of disclosure to a Receiving Party or becomes

18   part of the public domain after its disclosure to a Receiving Party

19   as a result of publication not involving a violation of this Order,

20   including

21   becoming part of the public record through trial or otherwise; and

22   (b) any information known to the Receiving Party prior to the

23   disclosure or obtained by the Receiving Party after the disclosure

24   from a source who obtained the information lawfully and under no

25   obligation of confidentiality to the Designating Party. Any use of

26   Protected     Material   at   trial   shall   be   governed     by   a   separate

27   agreement or order.

28   ///

                                             4
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 5 of 24


 1   4.    DURATION

 2         Even     after   final   disposition        of   this    litigation,     the

 3   confidentiality obligations imposed by this Order shall remain in

 4   effect until a Designating Party agrees otherwise in writing or a

 5   court order otherwise directs. Final disposition shall be deemed to

 6   be the later of (1) dismissal of all claims and defenses in this

 7   action, with or without prejudice; and (2) final judgment herein

 8   after the completion and exhaustion of all appeals, rehearings,

 9   remands, trials, or reviews of this action, including the time

10   limits for filing any motions or applications for extension of time

11   pursuant to applicable law.
     5.    DESIGNATING PROTECTED MATERIAL
12
           5.1     Exercise of Restraint and Care in Designating Material
13
     for Protection. Each Party or Non-Party that designates information
14
     or items for protection under this Order must take care to limit
15
     any such designation to specific material that qualifies under the
16
     appropriate standards. To the extent it is practical to do so, the
17
     Designating Party must designate for protection only those parts of
18
     material, documents, items, or oral or written communications that
19
     qualify – so that other portions of the material, documents, items,
20
     or communications for which protection is not warranted are not
21
     swept unjustifiably within the ambit of this Order.
22
           Mass,     indiscriminate,      or        routinized     designations     are
23
     prohibited. Designations that are shown to be clearly unjustified
24
     or   that     have   been   made   for    an    improper    purpose   (e.g.,    to
25
     unnecessarily encumber or retard the case development process or to
26
     impose unnecessary expenses and burdens on other parties) expose
27
     the Designating Party to sanctions.
28
                                               5
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 6 of 24


 1           If it comes to a Designating Party’s attention that information

 2   or items that it designated for protection do not qualify for

 3   protection at all or do not qualify for the level of protection

 4   initially asserted, that Designating Party must promptly notify all

 5   other parties that it is withdrawing the mistaken designation.

 6           5.2    Manner and Timing of Designations. Except as otherwise

 7   provided in this Order (see, e.g., second paragraph of section

 8   5.2(a) below), or as otherwise stipulated or ordered, Disclosure or

 9   Discovery

10           Material that qualifies for protection under this Order must
     be   clearly       so   designated   before    the   material    is    disclosed   or
11
     produced.
12
             Designation in conformity with this Order requires:
13
                    (a) for information in documentary form (e.g., paper or
14
     electronic documents, but excluding transcripts of depositions or
15
     other pretrial or trial proceedings), that the Producing Party affix
16
     the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
17
     ONLY”     to each page that contains protected material. If only a
18
     portion       or   portions   of   the   material    on   a   page    qualifies    for
19
     protection, the Producing Party also must clearly identify the
20
     protected portion(s) (e.g., by making appropriate markings in the
21
     margins) and must specify, for each portion, the level of protection
22
     being asserted.
23
             A Party or Non-Party that makes original documents or materials
24
     available for inspection need not designate them for protection
25
     until after the inspecting Party has indicated which material it
26
     would like copied and produced. During the inspection and before
27
     the designation, all of the material made available for inspection
28
                                                6
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 7 of 24


 1   shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After

 2   the inspecting Party has identified the documents it wants copied

 3   and produced, the Producing Party must determine which documents,

 4   or portions thereof, qualify for protection under this Order. Then,

 5   before producing the specified documents, the Producing Party must

 6   affix     the    appropriate      legend    (“CONFIDENTIAL”       or       “HIGHLY

 7   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains

 8   Protected Material. If only a portion or portions of the material

 9   on a page qualifies for protection, the Producing Party also must

10   clearly    identify    the   protected      portion(s)   (e.g.,       by   making

11   appropriate markings in the margins) and must specify, for each

12   portion, the level of protection being asserted.

13               (b) for testimony given in deposition or in other pretrial

14   or trial proceedings, that the Designating Party identify on the

15   record, before the close of the deposition, hearing, or other

16   proceeding,     all   protected   testimony    and   specify    the    level    of

17   protection being asserted. When it is impractical to identify

18   separately each portion of testimony that is entitled to protection

19   and it appears that substantial portions of the testimony may

20   qualify for protection, the Designating Party may invoke on the

21   record (before the deposition, hearing, or other proceeding is

22   concluded) a right to have up to 21 days to identify the specific

23   portions of the testimony as to which protection is sought and to

24   specify the level of protection being asserted. Only those portions

25   of the testimony that are appropriately designated for protection

26   within the 21 days shall be covered by the provisions of this

27   Stipulated Protective Order. Alternatively, a Designating Party may

28   specify, at the deposition or up to 21 days afterwards if that

                                             7
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 8 of 24


 1   period is properly invoked, that the entire transcript shall be

 2   treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

 3   ONLY.”

 4         Parties shall give the other parties notice if they reasonably

 5   expect    a    deposition,    hearing   or    other   proceeding    to   include

 6   Protected Material so that the other parties can ensure that only

 7   authorized individuals who have signed the “Acknowledgment and

 8   Agreement to Be Bound” (Exhibit A) are present at those proceedings.

 9   The use of a document as an exhibit at a deposition shall not in

10   any   way     affect   its   designation     as   “CONFIDENTIAL”    or   “HIGHLY

11   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

12         Transcripts      containing   Protected      Material     shall    have   an

13   obvious legend on the title page that the transcript contains

14   Protected Material, and the title page shall be followed by a list

15   of all pages (including line numbers as appropriate) that have been

16   designated as Protected Material and the level of protection being

17   asserted by the Designating Party. The Designating Party shall

18   inform the court reporter of these requirements. Any transcript

19   that is prepared before the expiration of a 21-day period for

20   designation shall be treated during that period as if it had been

21   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its

22   entirety unless otherwise agreed. After the expiration of that

23   period, the transcript shall be treated only as actually designated.

24                 (c) for information produced in some form other than

25   documentary and for any other tangible items, that the Producing

26   Party affix in a prominent place on the exterior of the container

27   or containers in which the information or item is stored the legend

28   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” . If

                                             8
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 9 of 24


 1   only a portion or portions of the information or item warrant

 2   protection, the Producing Party, to the extent practicable, shall

 3   identify       the    protected             portion(s)      and     specify     the    level    of

 4   protection being asserted.

 5           5.3    Inadvertent Failures to Designate. If timely corrected,

 6   an inadvertent failure to designate qualified information or items

 7   does not, standing alone, waive the Designating Party’s right to

 8   secure protection under this Order for such material. Upon timely

 9   correction       of       a    designation,          the    Receiving       Party      must    make

10   reasonable       efforts           to   assure      that   the     material     is    treated   in

11   accordance with the provisions of this Order.

12   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

13           6.1    Timing         of     Challenges.         Any      Party   or    Non-Party       may

14   challenge a designation of confidentiality at any time. Unless a

15   prompt        challenge         to      a     Designating         Party’s      confidentiality

16   designation          is       necessary        to    avoid        foreseeable,        substantial

17   unfairness,          unnecessary            economic       burdens,       or    a     significant

18   disruption or delay of the litigation, a Party does not waive its

19   right to challenge a confidentiality designation by electing not to

20   mount    a     challenge           promptly     after      the    original      designation      is

21   disclosed.

22           6.2    Meet and Confer. The Challenging Party shall initiate the

23   dispute resolution process by providing written notice of each

24   designation it is challenging and describing the basis for each

25   challenge. To avoid ambiguity as to whether a challenge has been

26   made,    the     written           notice     must       recite    that   the       challenge   to

27   confidentiality is being made in accordance with this specific

28   paragraph of the Protective Order. The parties shall attempt to

                                                          9
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 10 of 24


 1   resolve each challenge in good faith and must begin the process by

 2   conferring directly (in voice to voice dialogue; other forms of

 3   communication are not sufficient) within 14 days of the date of

 4   service of notice. In conferring, the Challenging Party must explain

 5   the basis for its belief that the confidentiality designation was

 6   not proper and must give the Designating Party an opportunity to

 7   review the designated material, to reconsider the circumstances,

 8   and, if no change in designation is offered, to explain the basis

 9   for the chosen designation. A Challenging Party may proceed to the

10   next stage of the challenge process only if it has engaged in this

11   meet and confer process first or establishes that the Designating

12   Party is unwilling to participate in the meet and confer process in

13   a timely manner.

14         6.3   Judicial Intervention. If the Parties cannot resolve a

15   challenge without court intervention, the Designating Party shall

16   file and serve a motion to retain confidentiality within 21 days of

17   the initial notice of challenge or within 14 days of the parties

18   agreeing that the meet and confer process will not resolve their

19   dispute, whichever is earlier. 1 Each such motion must be accompanied

20   by a competent declaration affirming that the movant has complied

21   with the meet and confer requirements imposed in the preceding

22   paragraph. Failure by the Designating Party to make such a motion

23   including the required declaration within 21 days (or 14 days, if

24   applicable)      shall    automatically      waive    the       confidentiality

25

26   1
      Alternative: It may be appropriate in certain circumstances for
27   the parties to agree to shift the burden to move on the Challenging
     Party after a certain number of challenges are made to avoid an
28   abuse of the process. The burden of persuasion would remain on the
     Designating Party.
                                      10
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 11 of 24


 1   designation      for    each   challenged      designation.     In    addition,    the

 2   Challenging Party may file a motion challenging a confidentiality

 3   designation at any time if there is good cause for doing so,

 4   including a challenge to the designation of a deposition transcript

 5   or    any    portions   thereof.    Any   motion    brought     pursuant    to    this

 6   provision must be accompanied by a competent declaration affirming

 7   that the movant has complied with the meet and confer requirements

 8   imposed by the preceding paragraph.

 9          The burden of persuasion in any such challenge proceeding shall

10   be on the Designating Party. Frivolous challenges and those made

11   for an improper purpose (e.g., to harass or impose unnecessary

12   expenses and burdens on other parties) may expose the Challenging

13   Party to sanctions. Unless the Designating Party has waived the

14   confidentiality designation by failing to file a motion to retain

15   confidentiality as described above, all parties shall continue to

16   afford the material in question the level of protection to which it

17   is entitled under the Producing Party’s designation until the court

18   rules on the challenge.

19   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

20          7.1    Basic Principles. A Receiving Party may use Protected

21   Material that is disclosed or produced by another Party or by a

22   Non-Party      in   connection     with   this   case    only   for    prosecuting,

23   defending, or attempting to settle this litigation. Such Protected

24   Material may be disclosed only to the categories of persons and

25   under the conditions described in this Order. When the litigation

26   has    been    terminated,     a   Receiving     Party   must   comply     with    the

27   provisions of section 15 below (FINAL DISPOSITION).

28          Protected Material must be stored and maintained by a Receiving

                                               11
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 12 of 24


 1   Party at a location and in a secure manner 2 that ensures that access

 2   is limited to the persons authorized under this Order.

 3         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless

 4   otherwise ordered by the court or permitted in writing by the

 5   Designating Party, a Receiving Party may disclose any information

 6   or item designated “CONFIDENTIAL” only to:

 7               (a) the Receiving Party’s Counsel of Record in this

 8   action, as well as employees of said Counsel of Record to whom it

 9   is   reasonably    necessary    to   disclose   the    information      for   this

10   litigation and who have signed the “Acknowledgment and Agreement to

11   Be Bound” that is attached hereto as Exhibit A;

12               (b)   the   officers,     directors,      and   employees    of   the

13   Receiving Party to whom disclosure is reasonably necessary for this

14   litigation and who have signed the “Acknowledgment and Agreement to

15   Be Bound” (Exhibit A);

16               (c) Experts (as defined in this Order) of the Receiving

17   Party to whom disclosure is reasonably necessary for this litigation

18   and who have signed the “Acknowledgment and Agreement to Be Bound”

19   (Exhibit A);

20               (d) the court and its personnel;

21               (e) court reporters and their staff, professional jury or

22   trial consultants, and Professional Vendors to whom disclosure is

23   reasonably necessary for this litigation and who have signed the

24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

25               (f) during their depositions, witnesses in the action to

26

27   2
      It may be appropriate under certain circumstances to require the
28   Receiving Party to store any electronic Protected Material in
     password-protected form.
                                     12
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 13 of 24


 1   whom disclosure is reasonably necessary and who have signed the

 2   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless

 3   otherwise agreed by the Designating Party or ordered by the court.

 4   Pages     of    transcribed      deposition          testimony       or   exhibits    to

 5   depositions that reveal Protected Material must be separately bound

 6   by the court reporter and may not be disclosed to anyone except as

 7   permitted under this Stipulated Protective Order.

 8                  (g) the author or recipient of a document containing the

 9   information or a custodian or other person who otherwise possessed

10   or knew the information.

11           7.3    Disclosure   of   “HIGHLY    CONFIDENTIAL         –    ATTORNEYS’     EYES

12   ONLY” Information or Items. Unless otherwise ordered by the court

13   or permitted in writing by the Designating Party, a Receiving Party

14   may     disclose     any    information         or     item     designated     “HIGHLY

15   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”                 only to:

16                  (a) the Receiving Party’s Counsel of Record in this

17   action, as well as employees of said Counsel of Record to whom it

18   is    reasonably    necessary    to   disclose         the    information    for     this

19   litigation and who have signed the “Acknowledgment and Agreement to

20   Be Bound” that is attached hereto as Exhibit A;

21                  (b) Experts of the Receiving Party (1) to whom disclosure

22   is reasonably necessary for this litigation, (2) who have signed

23   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3)

24   as to whom the procedures set forth in paragraph 7.4(a), below,

25   have been followed];

26                  (c) the court and its personnel;

27                  (d) court reporters and their staff, professional jury or

28   trial consultants, and Professional Vendors to whom disclosure is

                                                13
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 14 of 24


 1   reasonably necessary for this litigation and who have signed the

 2   “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

 3               (e) the author or recipient of a document containing the

 4   information or a custodian or other person who otherwise possessed

 5   or knew the information.

 6         7.4 Procedures for Approving or Objecting to Disclosure of

 7   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”           Information or Items

 8   to or Experts.

 9               (a) Unless otherwise ordered by the court or agreed to in

10   writing by the Designating Party, a Party that seeks to disclose to

11   an Expert (as defined in this Order) any information or item that

12   has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

13   pursuant to paragraph 7.3(b) first must make a written request to

14   the Designating Party that (1) identifies the general categories of

15   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”           information that the

16   Receiving Party seeks permission to disclose to the Expert, (2)

17   sets forth the full name of the Expert and the city and state of

18   his or her primary residence, (3) attaches a copy of the Expert’s

19   current resume, (4) identifies the Expert’s current employer(s),

20   (5) identifies each person or entity from whom the Expert has

21   received compensation or funding for work in his or her areas of

22   expertise or to whom the expert has provided professional services,

23   including in connection with a litigation, at any time during the

24   preceding five years, 3 and (6) identifies (by name and number of

25
     3
26    If the Expert believes any of this information is subject to a
     confidentiality obligation to a third-party, then the Expert should
27   provide whatever information the Expert believes can be disclosed
     without violating any confidentiality agreements, and the Party
28   seeking to disclose to the Expert shall be available to meet and
     confer with the Designating Party regarding any such engagement.
                                      14
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 15 of 24


 1   the case, filing date, and location of court) any litigation in

 2   connection with which the Expert has offered expert testimony,

 3   including    through    a     declaration,    report,   or    testimony   at    a

 4   deposition or trial, during the preceding five years. 4

 5               (b)   A   Party    that   makes   a   request    and   provides    the

 6   information specified in the preceding respective paragraphs may

 7   disclose the subject Protected Material to the identified Expert

 8   unless, within 14 days of delivering the request, the Party receives

 9   a written objection from the Designating Party. Any such objection

10   must set forth in detail the grounds on which it is based.

11               (c) A Party that receives a timely written objection must

12   meet and confer with the Designating Party (through direct voice to

13   voice dialogue) to try to resolve the matter by agreement within

14   seven days of the written objection. If no agreement is reached,

15   the Party seeking to make the disclosure to or the Expert may file

16   a motion as provided in Civil Local Rule 7 (and in compliance with

17   Civil Local Rule 79-5, if applicable) seeking permission from the

18   court to do so. Any such motion must describe the circumstances

19   with specificity, set forth in detail the reasons why the disclosure

20   to the Expert is reasonably necessary, assess the risk of harm that

21   the disclosure would entail, and suggest any additional means that

22   could be used to reduce that risk. In addition, any such motion

23   must be accompanied by a competent declaration describing the

24   parties’ efforts to resolve the matter by agreement (i.e., the

25

26   4
      It may be appropriate in certain circumstances to restrict the
27   Expert from undertaking certain limited work prior to the
     termination of the litigation that could foreseeably result in an
28   improper use of the Designating Party’s “HIGHLY CONFIDENTIAL –
     ATTORNEYS’ EYES ONLY” information.
                                      15
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 16 of 24


 1   extent and the content of the meet and confer discussions) and

 2   setting forth the reasons advanced by the Designating Party for its

 3   refusal to approve the disclosure.

 4         In any such proceeding, the Party opposing disclosure to the

 5   Expert shall bear the burden of proving that the risk of harm that

 6   the   disclosure     would   entail    (under   the    safeguards    proposed)

 7   outweighs the Receiving Party’s need to disclose the Protected

 8   Material to its Expert.

 9   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
           LITIGATION
10
                 If a Party is served with a subpoena or a court order
11
     issued    in   other   litigation     that   compels    disclosure    of   any
12
     information or items designated in this action as “CONFIDENTIAL” or
13
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”           that Party must:
14
                 (a) promptly notify in writing the Designating Party.
15
     Such notification shall include a copy of the subpoena or court
16
     order;
17
                 (b) promptly notify in writing the party who caused the
18
     subpoena or order to issue in the other litigation that some or all
19
     of the material covered by the subpoena or order is subject to this
20
     Protective Order. Such notification shall include a copy of this
21
     Stipulated Protective Order; and
22
                 (c) cooperate with respect to all reasonable procedures
23
     sought to be pursued by the Designating Party whose Protected
24
     Material may be affected. 5
25

26   5
      The purpose of imposing these duties is to alert the interested
27   parties to the existence of this Protective Order and to afford the
     Designating Party in this case an opportunity to try to protect its
28   confidentiality interests in the court from which the subpoena or
     order issued.
                                      16
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 17 of 24


 1         If the Designating Party timely seeks a protective order, the

 2   Party served with the subpoena or court order shall not produce any

 3   information designated in this action as “CONFIDENTIAL” or “HIGHLY

 4   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”               before a determination by the

 5   court from which the subpoena or order issued, unless the Party has

 6   obtained the Designating Party’s permission. The Designating Party

 7   shall bear the burden and expense of seeking protection in that

 8   court of its confidential material – and nothing in these provisions

 9   should be construed as authorizing or encouraging a Receiving Party

10   in this action to disobey a lawful directive from another court.

11   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
           LITIGATION
12
                 (a)     The       terms    of   this       Order   are      applicable   to
13
     information produced by a Non-Party in this action and designated
14
     as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
15
     . Such information produced by Non-Parties in connection with this
16
     litigation is protected by the remedies and relief provided by this
17
     Order.    Nothing        in    these    provisions      should     be    construed   as
18
     prohibiting a Non-Party from seeking additional protections.
19
                 (b)     In the event that a Party is required, by a valid
20
     discovery     request,          to     produce     a    Non-Party’s        confidential
21
     information in its possession, and the Party is subject to an
22
     agreement    with    the       Non-Party    not    to    produce     the   Non-Party’s
23
     confidential information, then the Party shall:
24
                         1.        promptly notify in writing the Requesting Party
25
           and the Non-Party that some or all of the information requested
26
           is subject to a confidentiality agreement with a Non-Party;
27
                         2.        promptly provide the Non-Party with a copy of
28
                                                 17
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 18 of 24


 1          the    Stipulated     Protective    Order       in    this      litigation,        the

 2          relevant     discovery       request(s),    and      a   reasonably          specific

 3          description of the information requested; and

 4                       3.      make the information requested available for

 5          inspection by the Non-Party.

 6                 (c)   If the Non-Party fails to object or seek a protective

 7   order from this court within 14 days of receiving the notice and

 8   accompanying information, the Receiving Party may produce the Non-

 9   Party’s      confidential      information      responsive        to     the    discovery

10   request. If the Non-Party timely seeks a protective order, the

11   Receiving Party shall not produce any information in its possession

12   or control that is subject to the confidentiality agreement with

13   the Non-Party before a determination by the court. 6 Absent a court

14   order to the contrary, the Non-Party shall bear the burden and

15   expense      of   seeking    protection    in   this     court      of   its    Protected

16   Material.

17   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

18          If a Receiving Party learns that, by inadvertence or otherwise,

19   it    has    disclosed   Protected      Material    to      any   person       or    in   any

20   circumstance not authorized under this Stipulated Protective Order,

21   the Receiving Party must immediately (a) notify in writing the

22   Designating Party of the unauthorized disclosures, (b) use its best

23   efforts      to   retrieve    all    unauthorized      copies       of   the    Protected

24   Material, (c) inform the person or persons to whom unauthorized

25   disclosures were made of all the terms of this Order, and (d)

26
     6
27    The purpose of this provision is to alert the interested parties
     to the existence of confidentiality rights of a Non-Party and to
28   afford the Non-Party an opportunity to protect its confidentiality
     interests in this court.
                                      18
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 19 of 24


 1   request such person or persons to execute the “Acknowledgment and

 2   Agreement to Be Bound” that is attached hereto as Exhibit A.

 3   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
           MATERIAL
 4
           When a Producing Party gives notice to Receiving Parties that
 5
     certain inadvertently produced material is subject to a claim of
 6
     privilege or other protection, the obligations of the Receiving
 7
     Parties are those set forth in Federal Rule of Civil Procedure
 8
     26(b)(5)(B). 7 This provision is not intended to modify whatever
 9
     procedure may be established in an e-discovery order that provides
10
     for production without prior privilege review. Pursuant to Federal
11
     Rule of Evidence 502(d) and (e), insofar as the parties reach an
12
     agreement    on    the   effect    of   disclosure   of   a   communication   or
13
     information       covered   by    the   attorney-client   privilege   or   work
14
     product protection, the parties may incorporate their agreement in
15
     the stipulated protective order submitted to the court.
16
     12.   MISCELLANEOUS
17
           12.1 Right to Further Relief. Nothing in this Order abridges
18

19
     7
20    Alternative: The parties may agree that the recipient of an
     inadvertent production may not “sequester” or in any way use the
21   document(s) pending resolution of a challenge to the claim of
     privilege or other protection to the extent it would be otherwise
22   allowed by Federal Rule of Civil Procedure 26(b)(5)(B) as amended
     in 2006. This could include a restriction against “presenting” the
23   document(s) to the court to challenge the privilege claim as may
     otherwise be allowed under Rule 26(b)(5)(B) subject to ethical
24   obligations. An alternate provision could state: “If information is
     produced in discovery that is subject to a claim of privilege or of
25   protection as trial-preparation material, the party making the
     claim may notify any party that received the information of the
26   claim and the basis for it. After being notified, a party must
     promptly return or destroy the specified information and any copies
27   it has and may not sequester, use or disclose the information until
     the claim is resolved. This includes a restriction against
28   presenting the information to the court for a determination of the
     claim.”
                                      19
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 20 of 24


 1   the right of any person to seek its modification by the court in

 2   the future.

 3           12.2 Right to Assert Other Objections. By stipulating to the

 4   entry    of    this   Protective        Order    no   Party    waives     any   right    it

 5   otherwise would have to object to disclosing or producing any

 6   information or item on any ground not addressed in this Stipulated

 7   Protective Order. Similarly, no Party waives any right to object on

 8   any ground to use in evidence of any of the material covered by

 9   this Protective Order.

10           12.3 Filing Protected Material. Without written permission

11   from     the    Designating      Party     or    a    court    order     secured   after

12   appropriate notice to all interested persons, a Party may not file

13   in the public record in this action any Protected Material. A Party

14   that seeks to file under seal any Protected Material must comply

15   with Civil Local Rule 79-5. Protected Material may only be filed

16   under seal pursuant to a court order authorizing the sealing of the

17   specific Protected Material at issue. Pursuant to Civil Local Rule

18   79-5, a sealing order will issue only upon a request establishing

19   that the Protected Material at issue is privileged, protectable as

20   a trade secret, or otherwise entitled to protection under the law.

21   If a Receiving Party's request to file Protected Material under

22   seal pursuant to Civil Local Rule 79-5(e) is denied by the court,

23   then the Receiving Party may file the Protected Material in the

24   public    record      pursuant     to    Civil    Local   Rule        79-5(e)(2)   unless

25   otherwise instructed by the court.

26   13.     FINAL DISPOSITION

27           Within 60 days after the final disposition of this action, as

28   defined    in    paragraph    4,    each    Receiving         Party    must   return    all

                                                 20
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 21 of 24


 1   Protected Material to the Producing Party or destroy such material.

 2   As used in this subdivision, “all Protected Material” includes all

 3   copies, abstracts, compilations, summaries, and any other format

 4   reproducing or capturing any of the Protected Material. Whether the

 5   Protected Material is returned or destroyed, the Receiving Party

 6   must submit a written certification to the Producing Party (and, if

 7   not the same person or entity, to the Designating Party) by the 60-

 8   day deadline that (1) identifies (by category, where appropriate)

 9   all the Protected Material that was returned or destroyed and (2)

10   affirms that the Receiving Party has not retained any copies,

11   abstracts, compilations, summaries or any other format reproducing

12   or capturing any of the Protected Material. Notwithstanding this

13   provision, Counsel are entitled to retain an archival copy of all

14   pleadings,     motion     papers,    trial,     deposition,     and   hearing

15   transcripts, legal memoranda, correspondence, deposition and trial

16   exhibits, expert reports, attorney work product, and consultant and

17   expert work product, even if such materials contain Protected

18   Material. Any such archival copies that contain or constitute

19   Protected Material remain subject to this Protective Order as set

20   forth in Section 4 (DURATION).

21         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

22

23   DATED: July 19, 2021________                /s/ Thomas C. Seabaugh_______
                                                 Thomas C. Seabaugh
24                                               Attorney for Plaintiff
25

26   DATED: July 19, 2021________                /s/ Richard W. Osman_________
                                                 Richard W. Osman
27                                               Attorneys for Defendant
28
                                            21
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 22 of 24


 1                      ELECTRONIC CASE FILING ATTESTATION

 2          I, Richard W. Osman, hereby attest that I have on file all

 3   holograph signatures for any signatures indicated by a conformed

 4   signature    (“/s/”)    within   this   E-filed    document     or   have   been

 5   authorized by counsel to show their signature on this document as

 6   /s/.

 7   Dated: July 19, 2021               BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

 8
                                        /s/ Richard Osman____________________
 9                                      Richard W. Osman

10

11   PURSUANT TO STIPULATION, IT IS SO ORDERED.

12   Dated:    July 26, 2021

13

14

15   vill.2461
16

17

18

19

20

21

22

23

24

25

26

27

28
                                             22
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 23 of 24


 1                                     EXHIBIT A

 2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3               I, _____________________________ [print or type full

 4   name], of _________________ [print or type full address], declare

 5   under penalty of perjury that I have read in its entirety and

 6   understand the Stipulated Protective Order that was issued by the

 7   United States District Court for the Northern District of

 8   California on [date] in the case of ___________ [insert formal

 9   name of the case and the number and initials assigned to it by

10   the court]. I agree to comply with and to be bound by all the

11   terms of this Stipulated Protective Order and I understand and

12   acknowledge that failure to so comply could expose me to

13   sanctions and punishment in the nature of contempt. I solemnly

14   promise that I will not disclose in any manner any information or

15   item that is subject to this Stipulated Protective Order to any

16   person or entity except in strict compliance with the provisions

17   of this Order.

18               I further agree to submit to the jurisdiction of the

19   United States District Court for the Northern District of

20   California for the purpose of enforcing the terms of this

21   Stipulated Protective Order, even if such enforcement proceedings

22   occur after termination of this action.

23               I hereby appoint __________________________ [print or

24   type full name] of _______________________________________ [print

25   or type full address and telephone number] as my California agent

26   for service of process in connection with this action or any

27   proceedings related to enforcement of this Stipulated Protective

28   Order.

                                            23
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
     Case 2:19-cv-02461-WBS-KJN Document 33 Filed 07/26/21 Page 24 of 24


 1

 2   Date: _________________________________

 3   City and State where sworn and signed:

 4   _________________________________

 5   Printed name: ______________________________
               [printed name]
 6

 7   Signature: __________________________________
               [signature]
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            24
     STIPULATED PROTECTIVE ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
